DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group I comprising Claims 1-3, 5-10, 13-14, 16 and 19-20 in the reply filed on 08/26/2022 is acknowledged. Claims 1-3, 5-10, 13-14, 16, 19-21, 25, 39, 41-42, and 45 are pending in the application. Claims 21, 25, 39, 41-42 and 45 are withdrawn from consideration.  Claims 1-3, 5-10, 13-14, 16 and 19-20 are considered on merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 7-10, 13-14, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al. (WO 2014/113712, IDS) (Sexton).
Regarding claim 1, Sexton teaches a method for detecting cleaved high molecular weight kininogen (HMWK) in a sample with immune assay (Fig. 2, page 53, par 2).
Sexton further teaches that “Mass spectrometry based approach can also be used to detect cleaved kininogen in patient plasma. In this approach, one immune adsorbs kininogen from the patient sample, proteolytically digests the eluted kininogen and analyzes peptide fragments by LC-MC.” (page 53, par 3). Here, Sexton fairly suggests to one of ordinary skill in the art a method comprising:
(i) providing a sample suspected of containing HMWK,
(ii) contacting the sample with a protease to generate a plurality of digested peptides; and
(iii) measuring the level of a signature peptide in the plurality of digested peptides, wherein the signature peptide is indicative of cleaved HMWK (page 53, par 3).
Regarding claim 2, Sexton fairly suggests that wherein the signature peptide is indicative of the 46 kDa light chain of cleaved HMWK or the 56 kDa light chain of cleaved HMWK (Fig. 2, 4).
Regarding claim 3, Sexton teaches that the 46 kDa light chain of cleaved HMWK contains the recited sequences No: 1-4 (page 34, seq ID No: 3).
Thus, Sexton fairly suggests that wherein the signature peptide indicative of the 46 kDa light chain of cleaved HMWK is:
KHNLGHGH (SEQ ID NO: 1) (page 34, seq ID No: 3),
KHNLGHGHKHE (SEQ ID NO: 2) (page 34, seq ID No: 3);
KHNLGHGHK (SEQ ID NO: 3) (page 34, seq ID No: 3); or
KHNLGHGHKHER (SEQ ID NO: 4) (page 34, seq ID No: 3), because the presence of the recited peptide sequence would have indicated the presence of the 46 kDa light chain of cleaved HMWK.
Regarding claim 5, Sexton fairly suggests that wherein the signature peptide indicative of the 56 kDa light chain of cleaved HMWK is SSRIGE (SEQ ID NO: 5) (page 34, seq ID No: 3).
Regarding claim 7, Sexton fairly suggests comprising measuring the level of a signature peptide that is indicative of full-length HMWK (Fig. 2, 4).
Regarding claim 8, Sexton fairly suggests that wherein the signature peptide indicative of full-length HMWK is:
GHEKQRKH (SEQ ID NO: 6) (page 34, seq ID No: 1);
KQRKHNLGHGHKHE (SEQ ID NO: 7) (page 34, seq ID No: 1);
DWGHKQRKHNLGHGHKHER (SEQ ID NO: 8) (page 34, seq ID No: 1);
HNLGHGHK (SEQ ID NO: 9) (page 34, seq ID No: 1); or
SYYFDLTDGLS (SEQ ID NO: 10) (page 34, seq ID No: 1).
Regarding claim 9, Sexton fairly suggests that wherein the level of the signature peptide indicative of cleaved HMWK, the level of the signature peptide indicative of full-length HMWK, or both are measured by liquid chromatograph-mass spectrometry (LC-MS) (page 53, par 3).
Regarding claim 10, Sexton teaches that wherein the sample is a biological sample obtained from a human subject, optionally wherein the biological sample is a blood sample or a plasma sample (page 53, par 3).
Regarding claim 13, Sexton teaches that wherein the human subject has or is suspected of having hereditary angioedema (HAE) (page 53, par 1).
Regarding claim 14, Sexton teaches that wherein the biological sample is a plasma sample collected in an evacuated blood collection tube, which comprises a liquid formulation that comprises a mixture of protease inhibitors (page 53, par 4), optionally wherein the evacuated blood collection tube is a SCAT tube.
Regarding claim 16, Sexton fairly suggests that wherein step (ii) is performed
(a) in the presence of a reducing agent (Fig. 4); and/or
(b) in the absence of a protease inhibitor (inherently), an anticoagulant, or both.
Regarding claim 19, Sexton teaches that the method further comprising determining whether the human subject has hereditary angioedema (HAE}, wherein an elevated level of cleaved HMWK in the biological sample obtained from the human subject as compared with a predetermined reference value indicates that the human subject has HAE (page 37, par 1).
Regarding claim 20, Sexton teaches that the method further comprising determining whether the human subject is at risk for hereditary angioedema (HAE} attack; wherein an elevated level cleaved HMWK in the biological sample obtained from the human subject as compared with a predetermined reference value indicates that the human subject is at risk for HAE attack (page 37, par 1).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al. (WO 2014/113712, IDS) (Sexton) in view of Hunt et al. (WO 2015/120036) (Hunt).
Regarding claim 6, Sexton does not specifically teach that wherein the protease is selected from the group consisting of chymotrypsin, endoproteinase Glu-C, endoproteinase Asp-N, cathepsin G, and endoproteinase Lys-C. However, Hunt teaches that wherein the protease is selected from the group consisting of chymotrypsin, endoproteinase Glu-C, endoproteinase Asp-N, and endoproteinase Lys-C (page 26, par 1). At time before the filing it would have been obvious to one of ordinary skill in the art to select the protease from the group consisting of chymotrypsin, endoproteinase Glu-C, endoproteinase Asp-N, and endoproteinase Lys-C, because the selection is based on their suitability for the intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797